                                  1

                                  2

                                  3                             IN THE UNITED STATES DISTRICT COURT

                                  4                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      PROOFPOINT, INC., et al.,                       Case No. 19-cv-04238-MMC
                                                         Plaintiffs,
                                  7
                                                                                         ORDER DENYING VADE SECURE'S
                                                   v.                                    MOTION FOR PARTIAL SUMMARY
                                  8
                                                                                         JUDGMENT
                                  9      VADE SECURE, INCORPORATED, et
                                         al.,
                                  10                     Defendants.
                                  11

                                  12          Before the Court is Vade Secure, Inc. and Vade Secure SASU's (collectively,
Northern District of California
 United States District Court




                                  13   "Vade Secure") Motion, filed April 23, 2021, for Partial Summary Judgment.1 Plaintiffs
                                  14   Proofpoint, Inc. and Cloudmark LLC have filed opposition, to which Vade Secure has
                                  15   replied. Having read and considered the parties' respective written submissions, the
                                  16   Court rules as follows.2
                                  17          By the instant motion, Vade Secure seeks summary judgment on certain of
                                  18   plaintiffs' trade secret misappropriation claims and on each of plaintiffs' copyright
                                  19   infringement claims.
                                  20   A. Misappropriation of Trade Secrets (Count I)
                                  21          At the outset, Vade Secure contends plaintiffs have not sufficiently identified what
                                  22   Vade Secure refers to as "five categories of technical trade secrets" listed in plaintiffs'
                                  23   responses to interrogatories. (See Defs.' Mot. at 8:25.)
                                  24          A plaintiff must "describe the subject matter of the trade secret with sufficient
                                  25

                                  26          1
                                               On April 24, 2021, defendant Olivier Lemarié filed a notice of joinder in Vade
                                  27   Secure's motion.
                                              2
                                  28              By order filed May 25, 2021, the Court took the matter under submission.
                                  1    particularity to separate it from matters of general knowledge in the trade or of special

                                  2    knowledge of those persons skilled in the art," see InteliClear, LLC v. ETC Global

                                  3    Holdings, Inc., 978 F.3d 653, 658 (9th Cir. 2020), the purpose of such requirement being

                                  4    to "enable defendants to form complete and well-reasoned defenses," see Prolifiq

                                  5    Software, Inc. v. Veeva Systems Inc., 2014 WL 2527148, at *3 (N.D. Cal June 4, 2014).

                                  6           Here, plaintiffs' technical experts have described in detail the five categories of

                                  7    technical trade secrets to which the instant challenge is made. (See Zahoory Decl. Ex. 3

                                  8    ("Corrected Expert Report of Seth James Nielson, Ph.D.") ¶¶ 204-214, 252-53, 255-56,

                                  9    260-62, 265-66, 281-85, 297-302, 308-310, 312-20, 332-36, 338, 341-46, 348-50, 353-

                                  10   62); Ex. 7 ("Opening Expert Report of John R. Black, Jr., Ph.D.") & Ex. 5 thereto ¶¶ 1-22,

                                  11   23-36, 40-67)), and defendants' technical experts were able to use those descriptions to

                                  12   "craft detailed arguments for why [plaintiffs'] information does not constitute trade
Northern District of California
 United States District Court




                                  13   secrets," see Prolifiq Software, 2014 WL 2527148, at *3. In particular, defendants'

                                  14   experts have set forth at length why, in their opinion, plaintiffs' asserted technical trade

                                  15   secrets are "publicly and generally known" (see, e.g., Zahoory Decl. Ex. 25 ("Rebuttal

                                  16   Expert Report of Paul C. Clark, D.Sc.") ¶¶ 113-14) and/or that there is no evidence that

                                  17   any "implicated code was incorporated into [Vade Secure's] products" (see id. Ex. 2

                                  18   ("Rebuttal Expert Report of Dr. Aaron Striegel") ¶ 35).

                                  19          Accordingly, to the extent Vade Secure's challenge is based on an asserted failure

                                  20   to identify trade secrets, the motion will be denied. The Court next turns to Vade

                                  21   Secure's additional arguments.

                                  22          1. Content Filter

                                  23          As a separate ground for summary judgment, Vade Secure contends plaintiffs lack

                                  24   evidence to base their trade secret misappropriation claim on Vade Secure's Content

                                  25   Filter product.

                                  26          In particular, Vade Secure argues, James Nielson, Ph.D. ("Dr. Nielson"), plaintiffs'

                                  27   technical expert, testified he examined the "Content Filter code" and was unable to locate

                                  28   any assertedly misappropriated information therein. (See id. Decl. Ex. 23 ("Deposition of
                                                                                      2
                                  1    Seth James Nielson, Ph.D.") 162:11-164:15.) In response, however, plaintiffs point to Dr.

                                  2    Nielson's report, in which he states such misappropriation can be inferred from the code

                                  3    produced by Vade Secure in discovery (see id. Ex. 3 ¶¶ 275-76, 278); additionally,

                                  4    plaintiffs contend, defendants have essentially acknowledged such use (see Lordgooie

                                  5    Decl. Ex. 11 at 26-27, Ex. 14 at VS_0000024415-16, Ex. 15 at 14).3 Although plaintiffs'

                                  6    evidence may be countered at trial, "the strength of the evidence is a question for the

                                  7    jury, not for the court on summary judgment," even where "a plaintiff's case is weak and

                                  8    the result seems clear." See Perez v. Curcio, 841 F.3d 255, 258 (9th Cir. 1988).

                                  9           Accordingly, to the extent Count I is based on a claim that Content Filter uses

                                  10   plaintiffs' trade secrets, the Court finds a triable issue exists and, consequently, Vade

                                  11   Secure has not shown it is entitled to summary judgment.

                                  12          2. Current O365 Product
Northern District of California
 United States District Court




                                  13          As a separate ground for summary judgment, Vade Secure contends it is

                                  14   undisputed that, after the instant action was filed, Vade Secure hired a third party to

                                  15   replace the accused "module" in Vade Secure's O365 product (see Defs.' Mot. at 17:12-

                                  16   14; Pls.' Opp. at 19:22-23), and, according to Vade Secure, plaintiffs lack evidence to

                                  17   base their trade secret misappropriation claim on the current version.

                                  18          In response, plaintiffs point both to Dr. Nielson's report, in which he opines that

                                  19   "certain design choices for the new [module] were derived from [Vade Secure's]

                                  20   knowledge of" plaintiffs' trade secrets (see Zahoory Decl. Ex. 3 ¶ 273), and to the

                                  21   evidence on which he relies in forming that opinion, namely, the specifications Sebastien

                                  22   Goutal ("Goutal"), Vade Secure's Chief Science Officer, gave to said third party developer

                                  23   (see id. Ex. 6 at 5), which specifications, plaintiffs argue, were informed by Vade Secure's

                                  24   access to and knowledge of information constituting plaintiffs' trade secrets (see

                                  25   Lordgooie Decl. Ex. 19, Ex. 21 ("Deposition of Sebastien Goutal") at 175:22-176:3,

                                  26
                                              3
                                  27            The Court has not set forth in greater detail herein the nature of the evidence
                                       cited by plaintiffs, in light of the parties' respective pending motions to file such evidence
                                  28   under seal.

                                                                                      3
                                  1    219:6-221:21, Ex. 22). 4 See BladeRoom Group Ltd. v. Facebook, Inc., 2018 WL 514923,

                                  2    at *9 (N.D. Cal. January 23, 2018) (noting, "in the context of trade secret

                                  3    misappropriation, information may be improperly 'used' in that it is unlawfully acquired

                                  4    and then built upon or modified") (internal quotation and citation omitted).

                                  5           Accordingly, to the extent Count I is based on a claim that the current version of

                                  6    O365 uses plaintiffs' trade secrets, the Court finds a triable issue exists and,

                                  7    consequently, Vade Secure has not shown it is entitled to summary judgment.

                                  8           3. Conclusion: Count I

                                  9           Vade Secure has not shown it is entitled to summary judgment on Count I.

                                  10   B. Copyright Infringement (Count VI)

                                  11          Plaintiffs' copyright infringement claim is based on an allegation that defendants

                                  12   copied plaintiffs' "software, related source code, and computer programs," which material
Northern District of California
 United States District Court




                                  13   is contained in four separate registrations effective as of August 2020. (See FAC ¶¶ 112-

                                  14   14.) Vade Secure, in seeking summary judgment on all said works, contends those

                                  15   registrations are invalid because, according to Vade Secure, plaintiffs knowingly included

                                  16   inaccurate information in their applications for registration.

                                  17          To prevail on a claim of copyright infringement, a plaintiff must prove "ownership of

                                  18   a valid copyright." See Unicolors, Inc. v. H&M Hennes & Mauritz, L.P., 959 F.3d 1194,

                                  19   1197 (9th Cir. 2020) (internal quotation and citation omitted). Although "a registration

                                  20   certificate issued by the U.S. Register of Copyrights constitutes prima facie evidence of

                                  21   the validity of a plaintiff's copyright," possession of such a certificate "does not satisfy the

                                  22   Copyright Act's registration requirement if the registrant secured the registration by

                                  23   knowingly including inaccurate information in the application for copyright registration

                                  24   that, if known by the Register of Copyrights, would have caused it to deny registration."

                                  25   Id.

                                  26
                                              4
                                  27            The Court has not set forth in greater detail herein the nature of the evidence
                                       cited by plaintiffs, in light of the parties' respective pending motions to file such evidence
                                  28   under seal.

                                                                                      4
                                  1           Here, Vade Secure argues, plaintiffs knowingly and inaccurately stated in their

                                  2    applications that the works sought to be registered were unpublished. In response,

                                  3    plaintiffs do not disagree that their applications describe the works as unpublished;

                                  4    rather, they contend a "factual dispute" exists as to whether the works were "published."

                                  5    (See Pls.' Opp. at 23:10-11.)

                                  6           "Publication" is defined as "the distribution of copies or phonorecords of a work to

                                  7    the public by sale or other transfer of ownership, or by rental, lease, or lending." See 17

                                  8    U.S.C. § 101.5 As the Register of Copyrights has explained, "publication occurs when

                                  9    one or more copies or phonorecords are distributed to a member of the public who is not

                                  10   subject to any express or implied restrictions concerning the disclosure of the content of

                                  11   that work." See Compendium of U.S. Copyright Office Practices ¶ 1905.1; see, e.g., DBT

                                  12   Group, Inc. v. FMC Corp., 2001 WL 11105077, at *4 (N.D. Ill. September 19, 2001)
Northern District of California
 United States District Court




                                  13   (holding software plaintiff provided to defendant under license agreement was

                                  14   "unpublished," where "agreement contained strict provisions regarding use of the

                                  15   Software and required prior consent from [plaintiff] before the Software could be

                                  16   distributed to any third parties").

                                  17          In support of its motion, Vade Secure, relying on licensing agreements between

                                  18   Cloudmark and other entities (see Zahoory Decl. Exs. 30-31)6 contends Cloudmark, prior

                                  19   to plaintiffs' applying for copyright registration, published the subject works by distributing

                                  20   them to customers. As plaintiffs point out, however, each agreement contained

                                  21   restrictions on the recipient's use of the work. In particular, the first such agreement,

                                  22   titled "End-User License Agreement," states the licensee "shall not (and shall not allow

                                  23   any third party to) . . . distribute, sell, sublicense, rent, lease or use the Software (or any

                                  24
                                              5
                                  25            "Publication" is also defined as "offering to distribute copies or phonorecords to a
                                       group of persons for purposes of further distribution, public performance, or public
                                  26   display." See id. Vade Secure does not rely on this alternative definition of "publication."
                                              6
                                  27            Although Vade Secure cites two such agreements as examples, it has not
                                       offered evidence to show any works identified in plaintiffs' copyright applications were
                                  28   distributed under terms differing from those in the cited agreements.

                                                                                      5
                                  1    portion thereof) for time sharing, hosting, service provider or like purposes" (see id. Ex.

                                  2    30 ¶ 1.4), and the second such agreement, titled "Software Evaluation Agreement,"

                                  3    states the licensee "shall not, and shall not authorizes others to, copy, make

                                  4    modifications to, translate, disassemble, decompile, reverse engineer, otherwise decode

                                  5    or alter, or create derivative works based on the Evaluation Software" (see id. Ex. 31

                                  6    ¶ 3.0). Given such restrictions, the Court agrees a triable issue of fact exists as to

                                  7    publication.

                                  8           Accordingly, Vade Secure has not shown it is entitled to summary judgment on

                                  9    Count VI.

                                  10                                             CONCLUSION

                                  11          For the reasons stated above, Vade Secure's motion for partial summary judgment

                                  12   is hereby DENIED.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: June 29, 2021
                                                                                                MAXINE M. CHESNEY
                                  16                                                            United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     6
